 Case 1:19-cv-07777-GBD-OTW Document 289 Filed 03/25/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
STATE OF NEW YORK et al.,

                      Plaintiffs,
          v.

UNITED STATES DEPARTMENT OF HOMELAND
SECURITY et al.,
                 Defendants.
                                                                     CIVIL ACTION NO.
                                                                     19 Civ. 7777 (GBD)
                                                                     (OTW)



MAKE THE ROAD NEW YORK et al.,

                  Plaintiffs,
  v.

TRACY RENAUD et al.,

                  Defendants.
                                                                     CIVIL ACTION NO.
                                                                     19 Civ. 7993 (GBD)
                                                                     (OTW)




                                    JOINT STATUS REPORT

               Pursuant to this Court’s Order dated March 10, 2021, Make the Road New

York, et al. v. Renaud, et al., No. 19 Civ. 7993 (GBD) (OTW) (“MRNY”) ECF No. 307;

State of New York, et al. v. U.S. Dep’t of Homeland Security, et al., 19-cv-7777 (GBD)

(OTW) (“State of New York”) ECF No. 285, the parties, by and through their respective

counsel, hereby submit this joint status letter.

               On March 11, the Court adjourned the status conference scheduled for that

morning in light of the recent developments in these consolidated actions and the parties’
 Case 1:19-cv-07777-GBD-OTW Document 289 Filed 03/25/21 Page 2 of 4




ongoing discussions regarding the status of these cases and next steps. The Court further

ordered that the parties file a joint status report by March 25. MRNY ECF No. 307; State

of New York ECF No. 285. Later that same day, the Court entered an Order staying

proceedings in these actions. MRNY ECF No. 308; State of New York ECF No. 285. On

March 16, the parties submitted a joint status letter to the Court stating that discovery in

these actions is currently stayed pursuant to that Order. MRNY ECF No. 309; State of

New York ECF No. 287. The parties are still discussing potential next steps, and in light

of the stay of proceedings have no further updates.



Dated:   New York, New York
         March 25, 2021



                                   By: /s/ Jonathan H. Hurwitz

                                   PAUL, WEISS, RIFKIND, WHARTON
                                   & GARRISON LLP

                                   Andrew J. Ehrlich
                                   Jonathan H. Hurwitz
                                   Robert J. O’Loughlin
                                   Daniel S. Sinnreich
                                   Amy K. Bowles
                                   Leah J. Park

                                   1285 Avenue of the Americas
                                   New York, New York 10019-6064
                                   (212) 373-3000
                                   aehrlich@paulweiss.com
                                   jhurwitz@paulweiss.com
                                   roloughlin@paulweiss.com
                                   dsinnreich@paulweiss.com
                                   abowles@paulweiss.com
                                   lpark@paulweiss.com

                                   CENTER FOR CONSTITUTIONAL RIGHTS
                                   Ghita Schwarz

                                              2
Case 1:19-cv-07777-GBD-OTW Document 289 Filed 03/25/21 Page 3 of 4




                        Baher Azmy

                        666 Broadway
                        7th Floor
                        New York, New York 10012
                        (212) 614-6445
                        gschwarz@ccrjustice.org
                        bazmy@ccrjustice.org


                        THE LEGAL AID SOCIETY
                        Susan E. Welber, Staff Attorney, Law Reform Unit
                        Kathleen Kelleher, Staff Attorney, Law Reform Unit
                        Susan Cameron, Supervising Attorney, Law Reform
                        Unit
                        Hasan Shafiqullah, Attorney-in-Charge, Immigration
                        Law Unit

                        199 Water Street, 3rd Floor
                        New York, New York 10038
                        (646) 234-4326
                        Sewelber@legal-aid.org
                        Kkelleher@legal-aid.org
                        Scameron@legal-aid.org
                        Hhshafiqullah@legal-aid.org

                        Attorneys for Plaintiffs Make the Road New York,
                        African Services Committee, Asian American
                        Federation, Catholic Charities Community Services
                        (Archdiocese of New York), and Catholic Legal
                        Immigration Network, Inc.


                        LETITIA JAMES
                        Attorney General of the State of New York

                        By: /s/ Amanda Meyer _______                     ______
                        Amanda Meyer, Assistant Attorney General
                        Judith N. Vale, Senior Assistant Solicitor General
                        Abigail Katowitz, Assistant Attorney General
                        Office of the New York State Attorney General
                        New York, New York 10005
                        Phone: (212) 416-6225
                        Amanda.Meyer@ag.ny.gov

                        Attorneys for the States of New York, Connecticut, and
                        Vermont and the City of New York

                                  3
Case 1:19-cv-07777-GBD-OTW Document 289 Filed 03/25/21 Page 4 of 4




                        AUDREY STRAUSS
                        Acting United States Attorney
                        BRIAN M. BOYNTON
                        Acting Assistant Attorney General
                        ALEXANDER K. HAAS
                        Director, Federal Programs Branch

                        By: /s/ Keri L. Berman
                        KERI L. BERMAN
                        KUNTAL V. CHOLERA
                        JOSUA M. KOLSKY, DC Bar No. 993430
                        U.S. Dep’t of Justice, Civil Division,
                        Federal Programs Branch
                        1100 L Street, N.W., Rm. 12002
                        Washington, DC 20001
                        Phone: (202) 305-7664
                        Fax: (202) 616-8470
                        Email: joshua.kolsky@usdoj.gov

                        Counsel for Defendants




                                 4
